Case 1:20-cv-24069-RNS Document 50-3 Entered on FLSD Docket 10/27/2020 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA

      1199SEIU UNITED                       )
      HEALTHCARE WORKERS EAST,              )   No. 1:20-cv-24069-RNS
                                            )
            Plaintiff,                      )   Hon. Robert N. Scola, Jr.,
                                            )   District Judge
            v.                              )
                                            )   Hon. Jonathan Goodman,
      LOUIS DEJOY, Postmaster               )   Magistrate Judge
      General and Chief Executive           )
      Officer of the United States Postal   )
      Service; and the UNITED STATES        )
      POSTAL SERVICE,                       )
                                            )
            Defendants.                     )




                 PLAINTIFF’S EXHIBIT 33
    Exhibit 2 to October 23, 2020 S.D.N.Y. Jones Letter –
        “The U.S. Postal Service Issues New Service
     Performance Report for the Week of October 10th.”


          SUPPLEMENTARY DECLARATION OF JONATHAN MANES

                                 OCTOBER 27, 2020
Case 1:20-cv-24069-RNS
           Case 1:20-cv-06516-VM
                         Document Document
                                  50-3 Entered
                                           91-2onFiled
                                                  FLSD 10/23/20
                                                        Docket 10/27/2020
                                                                Page 1 of 1 Page 2 of 2




   FOR IMMEDIATE RELEASE                                                    Contact: David Partenheimer
   Oct. 23, 2020                                                         david.a.partenheimer@usps.gov
                                                                                         usps.com/news




           The U.S. Postal Service Issues New Service Performance
                     Report for the Week of October 10th
   WASHINGTON, DC — The U.S. Postal Service provided new service performance data this
   week to the House Committee on Oversight and Reform and the Senate Homeland Security
   and Governmental Affairs Committee for the week of Oct. 10 through Oct. 16, 2020.

   For the week of Oct. 10, the Postal Service reported 85.58 percent of First-Class Mail was
   delivered on time and 97.81 percent was delivered within two days of the service standard. For
   Marketing Mail, 86.00 percent was delivered on time and 97.25 percent was delivered within
   two days of the service standard.

   Total mail volume surpassed 3.1 billion mailpieces for the week of Oct. 10, representing an
   increase of 23 percent, or more than half a billion additional mailpieces, compared to the
   average volume in September 2020. The most significant impact on mail volume has been a
   strong Fall 2020 mailing season, including an increase in political campaign mail.

   The Postal Service remains steadfast in its commitment to, and focus on, delivering the nation’s
   Election Mail and fulfilling its commitment to the American people. It will continue to take all
   necessary steps to expeditiously process and prioritize the delivery of ballots this Election
   season. Consistent with practices in past election cycles, the Postal Service has authorized and
   instructed the use of extraordinary measures, such as expedited handling, extra deliveries and
   special pickups, starting Oct. 26 through Nov. 24, 2020, to accelerate the delivery of ballots.

   Key performance indicators for the week of Oct. 10 include:

       x    First-Class Mail: 85.58 percent of First-Class Mail was delivered on time, a 0.57
            percent decrease from the week of Oct. 3
       x    Marketing Mail: 86.00 percent of Marketing Mail was delivered on time, a 3.17 percent
            decrease from the week of Oct. 3
       x    Periodicals: 77.43 percent of Periodicals were delivered on time, a 1.11 percent
            decrease from the week of Oct. 3

   Service performance is defined by the Postal Service from acceptance of a mailpiece into our
   system through delivery, measured against published service standards. Mail volume is defined
   by the number of mailpieces entered into the U.S. Postal Service network.

   The U.S. Postal Service’s general recommendation is that, as a common-sense measure,
   voters should mail their completed ballot before Election Day, and at least one week prior to
   their state’s deadline. Some states may recommend allowing even more time for mailing
   completed ballots

                                                     ###

   Please Note: For U.S. Postal Service media resources, including broadcast-quality video and audio and
   photo stills, visit the USPS Newsroom. Follow us on Twitter, Instagram, Pinterest, and LinkedIn. Subscribe
   to the USPS YouTube channel, like us on Facebook and enjoy our Postal Posts blog. For more
   information about the Postal Service, visit usps.com and facts.usps.com
